SBC COMMUNICATIONS OFFICER GUIDELINES

Effective July 1, 2000

Revised April 1, 2002



GENERAL

It is the intent of SBC to provide eligible employees with a communications
benefit for the primary purpose of conducting the business affairs of the SBC
companies. In addition, personal experience through familiarity and direct use
will enhance the executives ability to promote the SBC companies products and
services to potential customers.



ELIGIBILITY

Eligible employees shall include all Officers in all SBC companies. An Officer
shall mean an individual who is designated by the Chairman as eligible to
participate in the Plan and who has been designated as an officer of SBC or of
any SBC subsidiary for compensation purposes on SBC’s records.


Notwithstanding the foregoing, the Chairman may, from time to time, exclude any
Employee or group of Employees from being deemed an "Eligible Employee" under
this Plan.


BENEFITS

A) Equipment- Each participant shall be provided with a standard equipment
package for his or her primary residence, along with installation of all such
equipment. Standard equipment and associated installation charges shall be
charged to each participant’s employing company. At the participant’s
discretion, any or all of the standard primary residence equipment may be
declined, added to, or otherwise upgraded; provided, however, that any additions
and/or upgrades shall be at the expense of the participant.


>> Standard Equipment Package - Primary Residence

        - Key System (with installation) with up to 15 telephone sets, with no
more than 3 of the 15 being cordless units

         - up to 3 telephone lines (i.e., phone numbers)

         - ISDN line w/modem and installation (4th line)

         - fax machine which shares ISDN line

         - DSL line and equipment to replace ISDN (when service is available)

Each participant shall be provided with a standard cellular equipment package.
Standard cellular equipment and associated installation charges, if any, shall
be charged to each participant’s employing company.


>> Standard Equipment Package - Cellular

- One phone number with 2 cellular/PCS units: one hand held and one automobile
installed, or


- Two phone numbers, each having one cellular/PCS device. One number is for a
single piece of hand held equipment and the other number is for a single piece
of vehicle mounted equipment. (This second configuration is necessary at this
time to provide better and safer service - increased access to executives, use
of existing digital and analog features, vehicle mounted technology, and
roaming.)


Note: If required for business purposes, additional cellular unit(s)/service can
be provided outside this policy as a departmental expense with the concurrence
of the executive's Direct Report to the Chairman .


B) Annual Usage- All reasonable usage charges associated with primary residence
equipment and standard cellular equipment packages shall be charged to each
participant’s employing company. Any charges deemed unreasonable by the Senior
Executive Vice President-Human Resources (“SEVP-HR”) shall be at the expense of
the participant.


>> Annual Usage

- payment for all reasonable usage charges associated with primary residence
equipment including, but not limited to:

- local service charges;

- domestic long distance through SWETN or other company issued calling card
(calling card(s) for immediate
    family only, i.e., Class I and Sponsored children);

- international long distance

- if long distance services provided by Southwestern Bell - business usage for
executive and reasonable personal usage
    for executive, spouse, and dependent children;

- if long distance services not provided by Southwestern Bell - business usage
for executive only;

- SBC subsidiary or affiliate Internet service fees

- payment for all reasonable usage charges associated with cellular airtime for
the standard equipment selected


C) Computer equipment and related services – not provided under this policy.


D) Home security services not provided under this policy.

E) Direct TV services - not provided under this policy.


F) Retired Officers are eligible for the same benefits in retirement as
available to active Officers, with the following conditions:


(i) retired officers retain existing equipment at retirement with associated
maintenance, including any subsequent
     relocation (replacement is an option only if, at the discretion of
Executive Communications Services (ECS) group,
     replacement is more cost effective), and

(ii) retirees are eligible for reasonable international calling privileges if
they have Southwestern Bell Long Distance.


Termination Under EPR. In determining whether an Eligible Employees termination
of employment under the Enhanced Pension and Retirement Program (“EPR”) is a
Retirement for purposes of this Plan, five years shall be added to each of age
and net credited service (“NCS”). If with such additional age and years of
service, (1) an Eligible Employee upon such termination of employment under EPR
is Retirement Eligible according to the SBC Supplemental Retirement Income Plan
(“SRIP”) or (2) the Eligible Employee upon such termination of employment under
EPR has attained one of the following combinations of age and service,



               Actual NCS + 5 Years          Actual Age + 5 Years
                  10 years or more              65 or older
                  20 years or more              55 or older
                  25 years or more              50 or older
                  30 years or more              Any age


then such termination of employment shall be a Retirement for all purposes under
this Plan and the Eligible Employee shall be entitled to the treatment under
this Plan afforded in the case of a termination of employment which is a
Retirement.



ADMINISTRATION

The ECS group of the Official Communications Services organization shall
administer the guidelines and shall be responsible for equipment selection,
installation, bill payment, etc. Exceptions to these guidelines must be approved
by the SEVP-HR prior to implementation by the ECS group.



TAXES

For active officers, all domestic long distance through SWETN or other company
issued calling card provided under the guidelines will be considered personal
and included as income. All benefit amounts provided under the guidelines and
included as income will be grossed-up at appropriate tax rates. Income will not
be imputed for documented business use of long distance. None of the above
amounts will be included in base salary for benefit purposes or other
compensation determinations.

For retired officers, all benefits provided under the guidelines will be
considered personal and included as income. At retirement, the fair market value
of all residential and cellular equipment will be imputed as income, reflecting
a transfer of such assets to the retired officer. Amounts provided under the
guidelines and included as income, including amounts associated with the
transfer of communications equipment, will be grossed-up at appropriate tax
rates.


AMENDMENT

The SEVP-HR shall be responsible for approving any amendments consistent with
the intent of the guidelines, including, but not limited to changes to the
standard equipment packages. The Company reserves the right to change, modify,
or cancel this program at any time for any reason.